internal_revenue_service appeals release number a foees den oda date date uniform issue list a b department of the treasury address any reply to employer_identification_number c form number person to contact contact telephone number fax number certified mail dear taxpayer this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked effective d our adverse determination was made for the following reasons a is not operated exclusively for exempt purposes under sec_4 c -1 d ii an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest impermissibly serving private interests furthermore you have agreed to revocation of recognition of your exempt status under sec_501 a was operated for the benefit of e and a for-profit company e owns contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form f for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed starting with the year beginning d if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a if you copy of this letter to help us identify your account keep the original letter for your records prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling g or writing to local taxpayer_advocate h taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements sincerely yours leb pa charles f fisher appeals team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service east 7th street 1130-b st paul mn taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear sir madam we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xxk 20xx 20xx legend org organization name parents founder parents board member sec_38d co-1 4t st companies xx date co-2 co-3 bm-1 bm-2 co-4 founder founder bm-3 bm-4 co-5 co-6 founder co-7 co-8 2md primary issue whether the sec_501 tax exempt status of org should be revoked effective january 20xx because it is not operated exclusively for tax exempt purposes facts organizing document org the org was created with a declaration of trust declaration by founder founder and trustee on december 20xx the declaration provides that org was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the founder renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of org estate and that the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of org estate the declaration requires each year the trustee to distribute of the adjusted_net_income of co-1 the named primary charity per its form_990 co-1’s sole or primary operation is making grants in addition to this distribution each year the trustee shall distribute a total of of the adjusted_net_income to one or more organizations listed on schedule a there are organizations listed on schedule a some of the organizations are identified as and affiliated organizations such as co-2 and affiliated organizations some of the organizations listed on schedule a including co-3 and affiliated organizations are not listed in pub and have not otherwise been established to be publicly supported charities described in a or a the declaration provides that the board shall be the governing body of org and that the members of the board shall consist of five members determined as follows e e four members shall be appointed by co-1 one member shall be from the class founder and descendents of her parents form acrev department of the treasury - internal_revenue_service page -1- leon a name of taxpayer explanation of items department of the cee internal_revenue_service org schedule no or exhibit year period ended 20xxk 20xx 20xx in 20xx and 20xx and 20xx per the minutes’ the board consisted of the following founder bm-1 founder’ sister bm-2 bm-3 and bm-4 the organization stated that bm-4 bm-2 and bm-3 were appointed by co-1 the organization also stated we believe that bm-4 and bm-2 are both board members of co-1 bm-4 is listed on the form_990 for the year 20xx filed by co-1 on part v where officers directors and key employees are named bm-2 is not named on that form the declaration provides that upon winding up and dissolution of the foundation the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 the declaration also states that in the event that org does not obtain tax exempt status under sec_501 and sec_509 of the code the assets of org shall go to the founder family as a contingent_remainder the declaration also states that in the event the trustee determines in trustee’s sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright and free of trust to such organization or organizations as described in sec_170 of the code as the trustee in trustee’s total and complete discretion shall determine based on the information supplied in its exemption application in june 20xx org was recognized by the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and classified as a supporting_organization described in sec_509 minutes org has minutes of its meetings the minutes of every meeting include the same language repeating that the primary focus of the foundation’s investments has been to preserve the zk k k on the form_990 for the years under examination founder is the only person identified on part v as an officer director and trustee of the foundation form acrev department of the treasury - interna revenue service page -2- form_886 a name of taxpayer explanation of items department of the treasury- internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx principle and get a cash return between and return so org will continue to invest in private_placement of secured debt instruments and a place to mark if present most members are marked present for most meetings the minutes are also signed by all board members the minutes have a list of all board members org provided two versions of minutes for the meeting of january 20xx they are the same except that one states the sale of land to founder was authorized by bm-2 founder and bm-1 the other does not mention the sale of land both of these versions have all board members marked as present and are signed by all members the foundation’s representative reported that it was discovered in preparation for the examination that the land reported as an asset of the organization on form_990 for 20xx and the beginning of 20xx was sold on february 20xx to founder the person who contributed the land to the foundation she paid cash of dollar_figuredollar_figure for the land per the foundation this was the same amount that she deducted on her 20xx form_1040 for the contribution org did not establish that this was the fair_market_value of the land on february 20xx 20xx 20xx 20xx form_990 income reported accrued interest contributions dividends capital_gains total corrected dividends sale of land accrued interest total grants grants to charity 20xx 20xx 20xx ccoo-4 co-5 total cco-4 cco-4 co-5 form acrev department of the treasury - intemal revenue service page -3- fomn a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20kx 20xx balance sheets end of year 20xx savings temp cashinv dollar_figuredollar_figure other notes loans rec land bldg equip dollar_figuredollar_figure dollar_figuredollar_figure 20xx dollar_figuredollar_figure dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure dollar_figuredollar_figure other liabilities the books_and_records of org do not reconcile to the return this is because dollar_figuredollar_figure dollar_figuredollar_figure the sale of the land and the proceeds from the sale of the land were not reported on the form_990 for 20xx or 20xx dividends from fidelity were not reported in 20xx and were overstated in 20xx accruals of interest were not reported for 20xx e e e org made grants to an organization not identified in the declaration co-5 co-5 on is found on the list of organizations to which contributions are deductible publication org also made a grant to co-6 in 20xx co-6 is not an organization described in c and org did not list this grant with its charitable grants on form_990 it listed it as a dollar_figuredollar_figure expense related to conferences conventions and meetings the memo line of the check reads dollar_figuredollar_figure contribution and dollar_figure dinner k kk k org explained this as monies it was holding for founders parents the parents of founder founders parents purportedly received an unexpected sum of cash they entrusted this money to org while they determined the amount if any to contribute to the foundation org alleges it discovered it incorrectly reported the amount while preparing its response to the service about this item founders parents decided to contribute dollar_figuredollar_figure to org so the payable to founders parents was overstated and the contribution income was understated per the foundation an analysis of the bank records of org shows that founders parents transferred the following funds into the foundation's account xx dollar_figuredollar_figure xx kxx dollar_figure dollar_figure org paid out dollar_figuredollar_figure and dollar_figuredollar_figure on xx and xx respectively on behalf of the founders parents org lent founders parents dollar_figuredollar_figure on xx this was explained in a schedule attached to the form_990 as dollar_figuredollar_figure np - bs and dollar_figure rounding if this was the amount due back to founder parents it should have been dollar_figure dollar_figuredollar_figure reported in 20xx less dollar_figuredollar_figure that should have been a contribution from founders parents in 20xx form acrev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury internal_revenue_service org schedule no or exhibit year pernod ended 20xxk 20xx 20xx on the form_990 for the years under examination founder is the only person identified on part v as an officer director and trustee of the foundation loan transactions org made the following loans in 20xx and 20xx promissory note sec_4 20xx co-7 replaced with 20xx co-7 also 20xx founder parents dollar_figure dollar_figure dollar_figure e e e e on april 20xx org transferred dollar_figuredollar_figure to the co-7 in exchange for a promissory note founder is the president and sole shareholder of co-7 according to the terms of the promissory note no payments of interest or principal are due until april 20xx the stated_interest rate i sec_4 on september 20xx org made a loan to founder parents the parents of founder for dollar_figuredollar_figure at a rate of with interest and principal due on september 20xx on december 20xx org received a second promissory note from co-7 in the amount of dollar_figuredollar_figure the document states that this note replaces the note dated april 20xx the terms include interest pincite with principal and interest due on april 20xx org representative stated that new note documents were put in place in july 20xx this note is dated july 20xx the principal_amount is dollar_figuredollar_figure this loan in one payment of all outstanding principal plus all accrued unpaid interest within days from written notice of demand from lender this note says that until such time as borrower has invested the proceeds from this note in an interest-bearing loan the interest rate on this note shall be tied to the index rate and may change from time to time at such time as borrower has invested the proceeds from this note in an interest bearing loan the interest rate on this note shall be computed at a fixed rate and tied to the interest charged to the borrower on its interest-bearing loan the fixed rate on this note it says the borrower will pay zk per the minutes the full board approved this loan per the minutes the board did not consider or approve the loan per the minutes the board did not consider or approve the loan replacement form acrev department of the treasury - internal_revenue_service page -5- name of taxpayer department of the treasury - internal_revenue_service explanation of items orn a org schedule no or exhibit year period ended 20xx 20xx 20xxk shall be two percent below the interest rate charged by borrower e no payments of interest have been received by the foundation the interest reported on forms is interest that has accrued on the loans made by the foundation fund transfers made by the founder parents according to the org founder parents the parents of founder received an unexpected sum of money and desired to donate all or a portion of it to the org founder parents requested that org hold the money until they made a final_decision as to how much they were going to contribute org did not describe the receipt of these funds or the expenses for which these funds were used on its form_990 see footnote sec_2 and the net monies were reported as other liabilities on the form_990 for 20xx but the statement that should have described them did not and the statement on the form_990 for 20xx described them as dollar_figuredollar_figure np - bs founder parents transferred the following funds into the account of org at bank e e e dollar_figuredollar_figure was transferred on september 20xx dollar_figuredollar_figure was transferred on september 20xx dollar_figuredollar_figure was transferred on november 20xx org made the following payments on behalf of founder parents dollar_figure dollar_figure on 20xx paid to co-8 dollar_figure dollar_figure on 20xx paid to co-8 org was asked the purpose of the payments to co-8 in reply the foundation’s representative stated in a letter dated february 20xx that org made various disbursements at the request of the founder parents from the funds held on their behalf and org did not inquire of the founder parents as to the purpose of these disbursements internet research finds more than one company called co-8 law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in form acrev department of the treasury - internal_revenue_service page -6- name of taxpayer department of the treasury - internal_revenue_service explanation of items oe a org schedule no or exhibit year period ended 20xx 20kx 20xx including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 as persons having a personal and private interest in the activities of an organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit form 886-acrev -68 department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - intemal revenue service org schedule no or exhibit year period ended 20xx 20xx 20xxk in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 criteria to determine if there is a bona_fide loan patrick v commissioner tcmemo_1998_30 aff'd 181_f3d_103 cir 404_f2d_119 cir 370_f2d_178 cir 326_us_521 61_tc_367 geftman v commissioner tcmemo_1996_447 government ’s position the sec_501 tax exempt status of org the org should be revoked because it is not operated exclusively for tax exempt charitable purposes rather it was operated for the benefit of its founder founder and her family and business t oans a substantial portion of the org funds were loaned for private interests while the transactions are being referred to herein as loans they were not commercially reasonable org has not established that it could have procured similar loans from an independent party on the same terms in 20xx funds in the amount of dollar_figuredollar_figure were transferred to a business owned and operated by founder co-7 the loan amount was later increased to dollar_figuredollar_figure in the following year per the org the amount was increased again in 20xx and the loan terms were substantially changed as well the loan was unsecured and the terms of the promissory note did not require payments of interest and or principal until april 20xx among the 20xx changes was a change to make the loan payable days after demand in 20xx funds in the amount of dollar_figuredollar_figure were loaned to form a rev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20kx 20xx 20xx founder’ parents again the loan was unsecured and did not require payments of interest and or principal until september 20xx org did not establish that the interest rate was reasonable there is no indication that the loan to founder’ parents and the loan replacement in 20xx to co- were considered by the entire board furthermore there is no indication that alternative investments and diversification of investments for org were considered while the transfers were referred to as loans they do not meet the criteria to be a bona_fide loan a transfer of money will be characterized as a loan for federal_income_tax purposes where at the time the funds were transferred there was an unconditional intention on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure payment ’ patrick v commissioner tcmemo_1998_30 affd 181_f3d_103 6th cir in cases where there is no unconditional intention on the part of the transferee to repay the borrowed money and no unconditional intention on the part of the transferor to secure payment there is no genuine debt the parties must intend to create bona_fide debt and the intention of the parties relates not so much to what the transaction is called or even what form it takes as it does to an actual intent that money advanced will be repaid 404_f2d_119 6th cir affg t c memo because direct evidence of a taxpayer's state of mind is not available courts have focused on certain objective factors to determine whether a bona_fide loan exists the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether the parties' records if any reflect the transaction as a loan the source of repayment and the ability to repay the relationship of the parties whether any repayments have been made whether a demand for repayment has been made and failure to pay on the due_date or to seek a postponement see 370_f2d_178 6th cir affg t c memo the above factors are not exclusive and no one factor is dispositive see 326_us_521 the factors are simply objective criteria helpful to the court in analyzing all relevant facts and circumstances the ultimate question remains whether there was a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 this is a factual issue to be decided upon all the facts and circumstances in each case see geftman v commissioner tcmemo_1996_447 department of the treasury - internal_revenue_service page -9- form acrev form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx where the same individuals control both the transferor and the transferee the transaction must be scrutinized according to an objective test of economic reality to determine its true economic nature 398_f2d_694 cir where the same persons occupy both sides of the bargaining table the form of a transaction does not necessarily correspond to the intrinsic economic nature of the transaction for the parties may mold it at their will in order to create whatever appearance would be of benefit to them despite the economic reality of the transaction accordingly some courts have refused to characterize transfers as debts where the purported debtor conveyed its funds to another entity over which it retained a degree of control only to borrow the same funds back a short time later see eg wilken v commissioner tcmemo_1987_272 transfers from trusts to taxpayers who had funded the trusts were not bona_fide loans despite promissory notes bearing interest and mortgage securing repayment since taxpayers had retained control_over trust assets and thus were ‘borrowing’ their own assets in order to generate deductible_interest payments ribisi v united_states wl n d cal transfers from trust to taxpayer were not a valid loan despite promissory note because taxpayer had used trust as conduit through which it cycled the funds purportedly borrowed affd 746_f2d_1487 9th cir as previously stated the transfers were not loans while there were debt instruments there was no security the loan terms were constantly altered there was no verification of the borrower’s ability to repay the loans the parties are related there have been no demands for repayment and the loans were not paid when due the disqualified persons used the organization’s assets as if they were their own even if these were valid loans there would be inurement because the organization was used as the disqualified persons own private lender and the organization failed to establish that the terms of the loan were reasonable an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the lending of funds to founder business and to her parents unsecured without the obligation to pay interest and or principal for ten years was financially unreasonable and served the personal and private interests of founder and or other disqualified persons facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd f 2d cir even if the lending of the funds were for investment purposes when a charity’s investments are decided in part by the needs of private interests the charity is not form acrev department of the treasury - internal_revenue_service page -10- ioan 886a name of taxpayer explanation of items deparment of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20kx 20kx 20xkx operating exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir the org which is controlled by founder is operated to enable her to engage in financial activities which are beneficial to her but detrimental to the org accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 the org’s net_earnings have inured to the benefit of insiders sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 fund transfers made by the founder parents founder’ parents the founder parents parked funds in the org’s bank account the founder parents transferred a total of dollar_figuredollar_figure into org in 20xx in the same year org made payments as directed by the founder parents totaling dollar_figuredollar_figure org has offered no reasonable explanation for the funds being put into its account at three different times and expenses of founder’ parents being paid therefrom the explanation was that the parents received an unexpected sum of money this runs counter to there being three deposits of money at three different times it also runs counter to the loan of monies to the founder parents in 20xx one of the payments on behalf of the parents was prior to any transfer of money into the foundation’s account from the founder parents another payment followed two of the deposits very closely and could have been easily paid_by the founder parents rather than there being this flow of monies the funds were allegedly deposited while the founder parents made up their minds how much if any to contribute to the org org alleged the founder parents contributed dollar_figuredollar_figure to org in 20xx this is not reflected on the form_990 for 20xx which shows the net amount after the payment of the schroeder’s expenses as an other liabilities without explanation the form_990 for 20xx shows the dollar_figuredollar_figure as the amount of other liabilities a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 cir 20xx a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 by using its funds to make payments on behalf of the founder parents orgbreached the dedication requirement and its net_earnings have inured to the benefit of private interests furthermore the founder parents used orgto facilitate a circular tax_avoidance scheme church of world peace v commissioner tcmemo_1994_87 the org’s form 886-avrev department of the treasury - internal_revenue_service page -11- ronn a name of taxpayer explanation of items department of the ee internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx assets served private interests and org was operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c the organization was used by the founder parents as their own personal_holding_company and they used the assets held by the organization to conduct personal transactions these transactions furthered a substantial nonexempt purpose because they furthered the founder parents’ personal interests land in addition in october 20xx founder transferred land to the org per the org she originally acquired the land and intended to build a commercial building on the land she decided to locate her business elsewhere and transferred the land to the org subsequently she decided to follow her original plan and re-acquired the land from the org org stated founder took a charitable_contribution_deduction for dollar_figuredollar_figure to support the value of the land org provided the service with a one page summary which included sales comparisons neighborhood and sales information the one page summary estimated the fair_market_value of the land as of may 20xx at dollar_figuredollar_figure org did not establish the fair_market_value of the land on february 20xx when it transferred the land back to founder the form_990 for 20xx reflected the land as an asset of org at the beginning and end of the year it was no longer reported on the form_990 as an asset of org at the end of 20xx but neither form990 reflected that the land had been sold much less sold to founder for a sales_price of dollar_figuredollar_figure the parking of monies by the founder parents in the org’s account the loans that were not commercially reasonable and the sale of the land back to founder for an amount that was not established to be reasonable if paid at all because it was not reflected on the form_990 leads to the conclusion that disqualified persons used org as their pocketbook this is not an exempt_purpose it was substantial in scope and precludes org from being exempt from tax see 74_tc_531 73_tc_196 conclusion accordingly the org’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt purposes because its assets inured to and it served the private interests of its creator org transferred dollar_figuredollar_figure to its trustee’s business on april 20xx more in 20xx and 20xx and it transferred monies to her parents in 20xx none of these purported loans were commercially reasonable in form acrev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx addition its founder transferred land to it in 20xx and took a charitable_contribution_deduction therefore she later determined that she wanted the land back and it was purportedly sold back to her for the same amount as the contribution deduction rather than for its fair_market_value this sale if it occurred was not reflected on the foundation’s form_990 form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 20xx december 20xx december 20xx and december 20xx returns should be sent to for tax_year ending december 20xx form_1041 is due april 20xx and should be sent to alternative issue if org’s exempt status is not revoked it should be reclassified as a private_foundation effective january 20xx facts the facts concerning the organizing document of org and the loans and other questionable transactions of org are described above org does not conduct any independent charitable activities it only provides grants these are the grants made by org in the years under examination co-2 co-5 co-2 co-2 co-2 co-5 law 20xx 20xx 20xx income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 form acrev department of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively’ to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 form acrev department of the treasury - internal_revenue_service page - form dollar_figure a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations form 886-acrev department of the treasury - internal_revenue_service page -15- ikon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this form arrev department of the treasury - internal_revenue_service page - form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially_all requirement of the integral part test set forth in sec_1_509_a_-4 of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term ‘substantially all mean sec_85 percent or more income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides form 886-acrev department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer department of the treasury- internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx jn general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government ’s position as set forth above it is the government’s primary position that the tax exempt status of org should be revoked effective january 20xx alternatively if its exempt status is not revoked org should be reclassified as a private_foundation effective january 20xx due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of 19xx the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir org currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations form acrev department of the treasury - internal_revenue_service page -18- name of taxpayer department of the est interal revenue service explanation of items oom sec_86a org schedule no or exhibit year period ended 20kx 20xx 20xx public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite to be classified as a sec_509 supporting_organization org must meet all of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons org has not established that it has met the first or third test organizational and operational tests org is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s the org’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the org the possible beneficiaries are not limited to the co-1 or to the organizations specified on schedule a of the foundation’s declaration of trust furthermore the trustee has the power to determine the trust corpus is too small to economically administer and distribute the assets to any sec_170 organization that he chooses therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public moreover the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly form a rev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above org has served private interests and has made payments for the benefit of disqualified persons and their business interests it has not made any grants to its named primary charity the co-1 therefore it has not established that it operated exclusively for the benefit of the publicly supported organizations in addition the operational_test is not satisfied because org made distributions to other organizations that were not specified in the declaration of trust these distributions are in violation of sec_1_509_a_-4 org made a grant to co-6 in 20xx co-6 is not an organization described in c org did not list this grant with its charitable grants on the form_990 however its books_and_records demonstrate that it did make a donation the memo line on check to co-6 says dollar_figuredollar_figure donation dollar_figure dinner org made payments to an organization not identified in the declaration co-5 relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and ‘supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations e that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization pursuant to the declaration co-1 has the power to appoint four of the five board members it appoints three of the five board members per the org thus the supervised or controlled in connection with relationship is established however see the discussion under control control test department of the treasury - internal_revenue_service form a rev page -20- form 886a name of taxpayer explanation of items department of the treasury- internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act all facts and circumstances are taken into consideration in determining whether a disqualified_person controls an organization id as founder substantial_contributor and trustee and member of the board_of directors of the org founder is a disqualified_person in the present case the facts indicate that there was no substantial control or direction over the policies or activities of org by co-1 the primary charity or any other public charity although the representatives appointed by co-1 appear to have attended or participated in board meetings the evidence developed thus far indicates that the appointed representatives deferred all financial operational and governance decisions to founder accordingly control and management of org was primarily vested with founder and not with the appointed directors all the minutes of meetings state that the primary focus of the org’s investments has been to preserve the principle and get a cash return between and return so org will continue to invest in private_placement of secured debt instruments however org actually made investments which provided that neither principal nor interest payments are required until the year 20xx with the other board member’s approval in some cases founder used the org’s funds for her personal benefit and for the benefit of other disqualified persons in other cases the org’s assets were used to benefit disqualified persons without any board oversight these improper uses of the org’s assets significantly impeded org from performing its stated exempt_purpose as discussed above accordingly the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1 a - c through j conclusion accordingly if its exempt status is not revoked org should be reclassified as a private_foundation effective january 20xx this is because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through j the effect of this determination will be that the organization is required to file form_990-pf return of private_foundation form_990-pf should be filed for tax years ending december 20xx 20xx and 20xx subsequent returns are due no later than the day of the month form acrev department of the treasury - internal_revenue_service page -21- department of the ‘treasury - internal_revenue_service explanation of items aan a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx following the close of the foundation’s accounting_period for tax_year ending december 20xx form_990 pf is due may 20xx send your returns to the following mailing address note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 form acrev department of the treasury - internal_revenue_service page -22-
